                                                                     FILED
                                                                       SEP 2 7 2019
                                                                    Clerk, U S District C
                                                                      D1stnct Of Montanaourt
                                                                            Missoula
                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                   CR 18-85-BLG-DLC
                       Plaintiff,

  vs.                                               ORDER

 LARRY WAYNE PRICE, JR., aka
 L.J. Price,

                       Defendant.

        Before the Court is Stephen C. Casher's ("Casher") Motion to Intervene for

the Limited Purpose of Seeking to Unseal the Joint Motion to Vacate and Reset

Sentencing.    (Doc. 71.) Casher currently stands trial before U.S. District Court

Judge Watters in a matter related to his allegedly criminal dealings with

Defendant Larry Wayne Price. (Doc. 72 at 4.) Casher intervenes seeking "all

of the information touching or concerning benefits [Defendant] Price might be

receiving from the Government as a result of his agreement to testify for the

Government." (Doc. 72 at 4 (citing Giglio v. United States, 405 U.S. 150 (1972).)

He contends that the Sealed Joint Motion to Continue Sentencing Hearing and

Deadlines (Doc. 68) constitutes a benefit conferred to Defendant Price in

exchange for his

                                       -1-
agreement to testify for the United States in Casher's case (Doc. 72).

      In his supporting brief (Doc. 72), Casher states that both the United States

and Price object to his motion (Doc. 71 ).   Be that as it may, neither the United

States nor Price responded to Casher's motion within the prescribed time.     See D.

Mont. L.R. CR 47.2(a).    The parties' unresponsiveness subjects Casher's motion

(Doc. 71) to summary ruling, and the Court deems it an admission that any

objection they may have conveyed to Casher lacks merit.      D. Mont. L.R. CR

47.2(b).

      Accordingly, Casher' s motion (Doc. 71) is GRANTED to the extent that the

clerk is directed to provide a copy of Document 68 to Casher's counsel of record,

Mark D. Parker.    Document 68 shall otherwise remain sealed to non-parties.

      DATED this 2 ?t:~ay of September, 2019



                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -2-
